DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 19 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamata et al., Pub. No. 2013/0014895.
As per claim 17, Kawamata discloses in Figs 1 and 2 an upper electrode (200) used for a substrate processing apparatus (100), the upper electrode (200) comprising:  a first portion (204) configured to face a substrate W; and a second portion (206) configured to face a focus ring (126), the second portion (206) surrounding the first portion (204), wherein  the second portion (206) is flat in a direction from a bottom surface (electrode plate 210) of the upper electrode (200) toward a top surface (220) of the upper electrode (200).  Although Kawamata does not disclose that the second portion is recessed in a direction from a bottom surface of the upper electrode toward a top surface of the upper electrode, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to employ a recessed region in the second portion of Kawamata in lieu of being flat for the purpose of providing a mating surface in the second portion of Kawamata, since recessing the 

As per claim 19, Kawamata further discloses in Figs 1 and 2 the first portion (204) and the second portion (206) forming a single structure (see page 4, par.[0065]) such that the single structure is electrically continuous, the second portion (206) comprising an annular or a ring-shaped portion surrounding the first portion (204).

Allowable Subject Matter
Claims 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-16 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kato, Pub. No. 2019/0382894; Iwao et al., Pub. No. 2015/0232993; Murakami et al., Pub. No. 2017/0069470.

                                                  Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAISSA PHILOGENE whose telephone number is (571)272-1827. The examiner can normally be reached Monday-Friday 9:30am to 9:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on (571) 272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAISSA PHILOGENE/Primary Examiner, Art Unit 2844